Citation Nr: 0613723	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-42 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.
FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current hearing loss is related to his service.


CONCLUSION OF LAW

Service connection for hearing loss is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2003 and a 
rating decision in January 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 17 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudication in the September 2004 statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA also obtained an 
examination of the veteran in conjunction with this claim.  
The appellant has not referred to any additional, unobtained, 
available, relevant evidence.  Thus, the board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, like sensorineural hearing loss, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hearing loss on a 
direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.

The veteran's Navy service medical records are void of any 
complaints, symptoms, findings or diagnosis attributed to 
hearing loss.  The veteran's October 1946 separation 
examination found his hearing to be 15/15 for whispered 
voice.

The private medical records show that in July 2003, the 
veteran was diagnosed as having both mixed and sensorineural 
hearing loss.

A VA examination conducted in December 2003 confirmed the 
earlier July 2003 diagnosis from the veteran's private 
physician.  The VA examiner's review of the veteran's claim 
file failed to reveal past evidence of hearing loss.  The VA 
examiner opined that "it is unlikely that his current 
hearing loss is in fact caused by noise exposure during the 
military since this type of mixed hearing loss in his right 
ear is in fact caused by middle ear pathology and not 
acoustic trauma."

Simply put, the veteran's service medical records and post-
service medical records are negative for any evidence of 
hearing loss in service or within one year of separation from 
active duty.  In fact, the post-service medical records are 
negative for hearing loss until over fifty years after 
separation.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, while the competent medical evidence does show that 
the veteran now suffers from hearing loss, the record 
includes a competent medical opinion that the condition is 
not related to the veteran's active duty.  In the absence of 
competent medical evidence linking any current hearing loss 
to service, service connection must be denied.

The Board recognizes the veteran's own contentions as to the 
relationship between his service and his hearing loss.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as one relating 
to medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
his current hearing loss began during, or is a result of, his 
active service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for hearing loss is denied.


ORDER

Service connection for hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


